UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:March 31, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-169397 China Herb Group Holdings Corporation (Exact name of small business issuer as specified in its charter) Nevada 333-169397 27-3042462 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 505 West 8th Avenue, Suite 16 Arizona 85205 (Address of principal executive offices and zip code) Phone: 1 (480) 525-3241 (Registrant’s telephone number, including area code) Copy of Communications To: Lance Jon Kimmel SEC Law Firm 11693 San Vicente Boulevard Suite 357 Los Angeles, California 90049 310/557-30597;557-3059 Fax. 310/388-1320 www.seclawfirm.com Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES x NO o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 36,443,119 Shares of Common Stock, as of March 31, 2014. INDEX PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 SIGNATURE 27 2 ITEM 1. FINANCIAL STATEMENTS CHINA HERB GROUP HOLDINGS CORPORATION (FORMERLY KNOWN AS ISLAND RADIO, INC.) (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (UNAUDITED) March 31, December 31, ASSETS Cash and cash equivalents $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) LIABILITIES Accounts payable $ Shareholder Loans $ $ TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $.001 par value, 5,000,000 shares authorized, 0 shares issued and outstanding Common stock, $.001 par value, 75,000,000 shares authorized, 36,443,119 shares issued and outstanding March 31, 2014 and December 31, 2013 Additional paid in capital Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes to the financial statements are an integral part of these statements. 3 CHINA HERB GROUP HOLDINGS CORPORATION (FORMERLY KNOWN AS ISLAND RADIO, INC.) (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended March 31, 2014 Three months ended March 31, 2013 June 28, 2010 (Inception) to March 31, 2014 Revenues $
